Citation Nr: 0943556	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  05-34 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for lumbar 
spine disability due to discogenic disease and spinal 
stenosis, status post laminectomy.

2.  Entitlement to a rating in excess of 10 percent for 
neuropathy of the right lower extremity due to discogenic 
disease and spinal stenosis of the lumbar spine, status post 
laminectomy.

3. Entitlement to a rating in excess of 10 percent for 
neuropathy of the left lower extremity due to discogenic 
disease and spinal stenosis of the lumbar spine, status post 
laminectomy prior to October 1, 2008. 

4.  Entitlement to a rating in excess of 20 percent for 
neuropathy of the left lower extremity due to discogenic 
disease and spinal stenosis of the lumbar spine, status post 
laminectomy from October 1, 2008.   

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1961 to May 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 decision by the RO.  By that 
decision, the RO awarded a temporary 100 percent rating on 
the basis of surgery with convalescence for the Veteran's low 
back disability (i.e. discogenic disease and spinal stenosis 
status post lumbar laminectomy) effective May 7, 2003.  Then, 
from August 1, 2003 to March 10, 2004, the RO continued the 
Veteran's previously assigned 40 percent evaluation.  
Effective March 10, 2004, the RO "split" the 40 percent 
evaluation into a 20 percent rating for limitation of motion 
of the lumbar spine, a 10 percent rating for associated 
neuropathy of the left lower extremity, and a 10 percent 
rating for associated neuropathy of the right lower 
extremity.  The RO's action, in effect, denied the Veteran's 
claim for an increased rating inasmuch as his overall 
combined rating remained 40 percent.  See 38 C.F.R. § 4.25.  

In September 2006, the Veteran testified before the 
undersigned Acting Veterans Law Judge (VLJ).  A copy of the 
transcript of the hearing is of record.  

In November 2007, the Board remanded the Veteran's case to 
the RO, through the Appeals Management Center (AMC) in 
Washington, D.C., for further evidentiary development.  In 
May 2009, the AMC awarded an increased evaluation of 
20 percent for the service-connected neuropathy of the 
Veteran's left leg, effective from October 1, 2008 but denied 
the remainder of his appeal.  The AMC has returned the 
Veteran's case to the Board for further appellate review.  


FINDINGS OF FACT

1.  Prior to October 1, 2008 the Veteran's low back 
disability was manifested by moderate limitation of motion.  
Severe limitation of motion, severe lumbosacral strain, 
incapacitating episodes requiring bedrest prescribed by a 
physician, forward flexion of the thoracolumbar spine of 30 
degrees or less, ankylosis and vertebral fracture were not 
shown.

2.  From October 1, 2008, the Veteran's low back disability, 
when considering functional loss, has been manifested by 
impairment equivalent to severe limitation of motion.  
Ankylosis and vertebral fracture have not been shown.   

3.  The Veteran's right lower extremity neuropathy is 
manifested by moderate incomplete paralysis of the sciatic 
nerve.  Moderately severe incomplete paralysis is not shown.  

4.  Prior to October 1, 2008, the Veteran's left lower 
extremity neuropathy was manifested by moderate incomplete 
paralysis of the sciatic nerve.  Moderately severe incomplete 
paralysis was not shown.

5.  From October 1, 2008, the Veteran's left lower extremity 
neuropathy has been manifested by moderately severe 
incomplete paralysis of the sciatic nerve.  Severe incomplete 
paralysis has not been shown.


CONCLUSIONS OF LAW

1.  Prior to October 1, 2008, the criteria for assignment of 
rating in excess of 20 percent for lumbar spine disability 
due to discogenic disease and spinal stenosis, status post 
laminectomy, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes (Codes) 
5285, 5286, 5289, 5292, 5293, 5295 (2002), Code 5293 (2003), 
Codes 5235, 5243 (2009). 

2.  From October 1, 2008, the criteria for assignment of a 40 
percent but no higher rating for lumbar spine disability due 
to discogenic disease and spinal stenosis, status post 
laminectomy, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes (Codes) 5285, 5286, 
5289, 5292, 5293, 5295 (2003), Code 5293 (2003), Codes 5235, 
5243 (2009). 

3.  The criteria for assignment of a 20 percent (but no 
higher) rating for right lower extremity neuropathy are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.124a, Code 8520 (2009).

4.  Prior to October 1, 2008, the criteria for assignment of 
a 20 percent (but no higher) rating for left lower extremity 
neuropathy are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.124a, Code 8520 (2009).  

5.  From October 1, 2008, the criteria for assignment of a 40 
percent (but no higher) rating for left lower extremity 
neuropathy are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.124a, Code 8520 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 and Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A December 2004 
letter from the RO generally explained what the evidence 
needed to show to substantiate the claim for increase for low 
back disability.  It also explained that VA was responsible 
for obtaining relevant records from any federal agency, and 
that VA would make reasonable efforts to obtain records not 
held by a federal agency, but that it was the Veteran's 
responsibility to make sure that VA received all requested 
records not in the possession of a federal department or 
agency.  A March 2006 letter provided notice regarding 
criteria for rating the disabilities at issue and effective 
dates of awards in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)).

Regarding the Veteran's claims for increase for left and 
right lower extremity neuropathy, the Board notes that the 
claims stem from initial grants of service connection by the 
RO.   In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) the Court of Appeals for Veterans Claims (Court) held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated.  It has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. 473, 490-91.  In the instant case, 
service connection for left and right lower extremity 
neuropathy was granted by the March 2005 rating decision.  
Accordingly, VCAA notice regarding the Veteran's subsequent 
claims for increase for these disabilities was not required 
because the purpose the notice was intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. 473, 490-91.  

Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Of further 
importance to the Board in this regard is the fact that, 
following complete notification, the agency of original 
jurisdiction readjudicated the claims on appeal and issued a 
supplemental statement of the case, most recently in May 
2009.  

Regarding VA's duty to assist, the RO has obtained available 
VA and private medical evidence.  Additionally, the Veteran 
was provided with a number of VA examinations.  The Board 
further finds that these examinations are adequate for 
evaluation purposes.  Specifically, the examiners reviewed 
the claims folder, interviewed the Veteran, and conducted 
examinations.  There is no indication that the examiners were 
not fully aware of the Veteran's past medical history or that 
they misstated any relevant fact.  

The Veteran has not identified any additional evidence 
pertinent to these claims.  VA's assistance obligations are 
met.  The Veteran is not prejudiced by the Board's proceeding 
with appellate review.  

II.  Factual Background

A February 2004 private progress note from treating 
physician, Dr. S, shows that the Veteran was complaining of a 
four or five day history of increased low back pain and 
spasm.  He was just bending over to pick up something 
relatively small when he began having spasms and the pain was 
finally starting to subside.  Examination revealed that the 
Veteran was ambulating normally and had a pretty good range 
of motion although he did feel the pain or increased 
tightness when he moved.  A May 2004 progress note shows that 
the Veteran was complaining of bilateral lower extremity 
symptoms, left greater than right.  He also complained of 
some electrical shooting pain across his back on occasion.  
He noted that there was a constant burning in his feet 
bilaterally.  This was to such an extent that he would not 
bend his toes because the pain increased to such severity.  
Physical examination revealed that the Veteran had some mild 
weakness in the bilateral lower extremities.  Dr. S was not 
sure if this was secondary to pain or if it was really 
weakness.  It was mainly in the anterior tibialis and the 
gastrocsoleus complex and EHL area.  The Veteran was status 
post lumbar laminectomy.  Dr. S thought that the Veteran may 
have been going into like a post laminectomy syndrome vs. 
having an increase in his stenosis.  
On his March 2004 claim the Veteran indicated that after his 
May 2003 back surgery he was able to resume walking and 
standing for short periods was o.k.  He was unable to do any 
leaning over for more than a minute or two and he was 
experiencing muscle spasms.  Both legs and the bottom of his 
feet felt like a cord that had been twisted with tingling in 
his feet, like how one felt when one's foot fell asleep, 
along with heat sensations.  At times it was impossible to 
even put on his socks during periods of muscle spasms and his 
last period of spasms had lasted a little longer than a week. 

In a subsequent May 2004 statement the Veteran indicated that 
his right buttock felt as it if had been burned and anything 
that touched the area emitted mini-shock waves.  The toes on 
the left foot (and on the occasion the right as well) felt 
like they were cramping.  The tip of the large toe was so 
sensitive that even the weight of the bed sheet emitted 
enough discomfort to preclude sleeping on his back.  Shooting 
pain in the lower back was ongoing and at times he would end 
up favoring his left foot.  With the cramping and numbness in 
the toes, balance had become a problem.  Several times he had 
to catch himself from falling.  His back felt stiff as if 
there was a board in it and there was a ripple effect along 
his spine when he coughed or cleared his throat.   

In a May 2004 letter, a private treating physician, Dr. S, 
indicated that he had performed a lumbar laminectomy on the 
Veteran in May 2003 for severe stenosis at the L4-5 and L3-4 
levels.  The stenosis in the central canal region had been 
eliminated but the Veteran was complaining of continued 
worsening lower extremity symptoms.  There had definitely 
been an increase over the past year in his symptoms.  He was 
showing mild weakness in the lower extremities with radicular 
or neuropathic type of pain.  

On May 2004 VA examination the Veteran reported that prior to 
his spinal stenosis surgery he had difficulty walking a block 
but at the time of examination he could walk a mile or two.  
Back pain was constant, however, and to a 9/10 level when he 
had back spasms.  He had not been able to do lifting and had 
had to change position frequently.  He could not lean over at 
an angle.  

Physical examination showed an antalgic gait without an 
assistive device.  The Veteran showed discomfort as he moved 
about the examining room and mounted and dismounted the 
examining table.  He had limitation of motion in the lumbar 
spine because of pain.  His forward flexion was only 60 
degrees, his backward extension was to 5 degrees; and his 
lateral flexion was 10 degrees on the right and 15 degrees on 
the left.  Ranges of motion were both active and passive.  
There was bilateral paraspinal muscle spasm.  Knee jerk 
reflex was 2+ on the left and 0 on the right and ankle jerk 
was 0 bilaterally.  There was hyperesthesia in the posterior 
aspects of both lower legs.  The Veteran reported cramping of 
his toes and poor balance.   The diagnostic impression was 
failed back syndrome and residuals, status post laminectomies 
for discogenic disc disease and spinal stenosis.  

VA medical records from May 2004 to December 2007 show some 
assessment of low back and lower extremity disability.  A May 
2004 progress note shows a finding of decreased flexion in 
the back and paresthesia in the feet.  A May 2005 VA MRI of 
the lumbar spine produced a diagnostic impression of finding 
compatible with postoperative changes at L3-4 and L4-5 
interspaces with elements of probable perineural fibrotic 
changes about the L4 or L5 nerve root on the left at L3-4.  
At the L3-4 level there was a recurrent, at least 5, possibly 
6 mm in diameter herniated disc centrally, which effaced the 
ventral aspect of the thecal sac midline and slightly more 
prominent in the left paramedian aspect although direct nerve 
root impingement was not seen. 

In a June 2005 statement the Veteran indicated that his 
medical condition had deteriorated to the point where he 
could not even function at times.  He was bedridden for most 
of April 2005 and at times he could not get out of bed.  He 
had to call his primary care physician for additional pain 
medication and muscle relaxant before he was able to get out 
of bed for an April 2005 doctor's appointment.  An MRI was 
scheduled for May 2005 at the Phoenix Hospital.  

In a subsequent undated statement the Veteran indicated that 
as of September 2005 he was able to control his back spasms a 
little if he continued to spend 15 to 16 hours in bed and to 
limit his activities to 2 to 3 hour increments.    

On August 2005 private medical evaluation from the Desert 
Spine Institute, the Veteran reported chronic lumbar spine 
pain radiating into the legs in the L5 distribution.  He had 
been having flare-ups since his last surgery and had spent 
most of May 2005 recumbent.  When flaring, his axial pain 
dominated over his radicular pain.  Generally speaking, the 
pain was around 4/10.  It was particularly worse with bending 
forward.  Lifting was also quite difficult.  As a result of 
his condition he had curtailed sexual relations, hobbies and 
activities considerably and was unable to exercise due to 
pain.  Physical examination showed that deep tendon reflexes 
were hypoactive at the ankles but otherwise symmetric.  There 
was a minor L5 sensory change.  There was marked tenderness 
to nonpainful stimulation in the posterior lumbar area and 
areas along the surgical scar line of the laminectomy.  It 
was painful in the posterior pelvic area.  The pain increased 
with motion of the lumbosacral spine.  The diagnostic 
impressions were post lumbar laminectomy pain with bilateral 
L5 neuropathic pain; symptomatic spondylosis and facet pain; 
history of cardiac ablation and dysrhythmia; and history of 
spina bifida and lumbar spine pain.  

On November 2005 VA neurological examination the Veteran 
reported constant pain/burning, which flared up about three 
or four times monthly.  During the flare-ups the Veteran 
indicated that he experienced pain, weakness, fatigue and 
functional loss.  The Veteran also reported current weakness, 
numbness and pain in both legs, along with paresthesias.  

Physical examination showed bilateral hip flexor muscle 
strength of 3 and bilateral calf muscle strength of 4.  
Sensory examination of the right lower extremity showed 
decreased sensation to vibration, pain and light touch and 
normal position sense.  Sensory examination of the left lower 
extremity showed absent sensation to vibration and decreased 
sensation to pain and light touch, with normal position 
sense.  There was no muscle atrophy.  The Veteran's gait was 
antalgic and he was hesitant with his cane usage.  The 
Veteran's knee jerk was 3+ on the left and 1+ on the right 
and the Veteran's ankle jerk was 2+ bilaterally.  EMG testing 
produced findings of an abnormal study of the lower limbs and 
bilateral common peripheral neuropathies.  The diagnosis was 
common peroneal neuropathy, bilateral with foot drop.  The 
examiner noted that the Veteran experienced burning, nerve 
dysfunction and neuralgia.  The examiner found that the nerve 
impairment had a moderate effect on exercise, a mild effect 
on chores, shopping, recreation and traveling and no effect 
on feeding, bathing, toileting and grooming.  

On November 2005 VA low back examination, the Veteran 
reported back pain that had gotten progressively worse.  He 
indicated that he had had a poor response to treatment and 
experienced falls and unsteadiness more than once a month.  
He had severe weekly back flare-ups, which would last one day 
on average. About once every other month he would experience 
an incapacitating flare-up with spasms.  Precipitating events 
for a flare-up included weather change, overexertion, 
walking, especially uphill, bending and twisting.  Medication 
and rest would help alleviate a flare-up.  When he 
experienced spasms, they were severe.  He was able to walk 1/4 
mile with a cane.

Physical examination showed antalgic gait and mild lumbar 
flattening.  There was severe pain with motion.  No muscle 
spasm was noted and localized tenderness or guarding severe 
enough to be responsible for an abnormal gait or spinal 
contour was not found.  On range of motion testing there was 
no additional limitation of motion on repetitive use due to 
pain, fatigue, weakness or lack of endurance.  The examiner 
noted that the Veteran refused to flex forward for fear of 
spasm.  Therefore, the examiner could not give range of 
motion findings.  While the examiner believed that the 
Veteran did have generalized discomfort, he felt that the 
Veteran could have done better than the effort he provided.   
Detailed motor examination showed bilateral hip flexion 
strength of 3, bilateral knee extension strength of 4, 
bilateral ankle dorsiflexion of 4 and bilateral ankle 
planatar flexion of 4.  Muscle tone was normal.  Reflex 
testing showed left knee jerk of three, right knee jerk of 1 
and bilateral ankle jerk of 2.  

The diagnosis was degenerative joint disease and discogenic 
back pain affecting L4 and S1.  The examiner found that the 
low back problem had a moderate effect on chores, shopping, 
exercise, sports, recreation and traveling; a mild effect on 
bathing and dressing; and no effect on feeding, toileting or 
grooming.  

A December 2005 private MRI of the lumbar spine produced 
diagnostic impressions of post surgical changes at L3-4 and 
L4-5; deformity of the thecal sac at L4-5 with obscuration of 
the left L5 nerve root secondary to the presence of low T1 
and low T2 signal abnormality in the spinal canal, most 
likely representing a scar and no significant change since 
the prior examination.      

At his September 2006 Board hearing the Veteran testified 
that in 2005 his back problems progressed to the point where 
he was almost not functioning.  He couldn't even walk one 
block without having to stop.  He then had an MRI done, which 
showed that in effect, in three of his disks, the nerve sheet 
was completely black.  For the last year he had forced 
himself to stay in bed for ten plus hours a night, because he 
knew what would happen if he tried to get up and do too much.  
He was able to do some activity between two and three hours 
in the morning and two and three hours in the afternoon.  He 
estimated that he was in bed sleeping or resting 70 percent 
of the day.  The Veteran indicated that the worst symptoms 
were the muscle spasms.  It was like someone would kick him 
in the small of his back.  These were often brought on when 
he would lean over.  

He was also experiencing jolts of pain running laterally from 
either his right or left side.  He also had recently 
experienced jolts running vertically up his spine.  When he 
did experience the muscle spasms, he would end up having to 
recuperate in bed.  Regarding his legs, his left leg on the 
back side was tingly all the way to the bottom.   Twenty four 
hours a day the bottom of his feet felt like someone took a 
board and just beat them.  It was almost as if the left leg 
and both feet were on fire.  Also, his toes would get so bad 
that when he was in bed he did not even want a sheet on him 
because of the weight of the sheet on his toes.  When he was 
walking he could put little to no weight on his toes due to 
pain.  Consequently, he had to walk flat footed with more 
weight toward his heels and this would result in falls from 
time to time.  Sitting was also a problem so he had obtained 
a special cushion for back support while driving and also 
obtained a special zero gravity chair.  It was the only chair 
he could sit in for any length of time without having 
problems.  He could not sit in a pew at church and could not 
sit in a restaurant booth.  He could sit in a regular chair 
for only a little while.  His doctor had told him to 
generally avoid lifting and not to lift more than 25 pounds.  
The Veteran's representative argued that the rating for the 
Veteran's low back disability should be increased from 20 
percent to 40 percent.     

On October 2008 VA neurological examination the Veteran 
reported daily low back pain.  He also experienced back 
spasms, which caused him to fall approximately 1 to 2 times 
per year.  In addition he experienced jolts laterally from 
his back to his right flank side, with some right hip pain 
following this.  He also experienced the feeling of a 2 x 4 
hitting his feet and his feet felt cold always.  He had jolts 
that would go down the back of his legs, which had been 
intermittent over the past years.  Since his laminectomy five 
years prior he had had some numb feelings in the back of his 
buttocks.  In the past years he had had some numbness in his 
legs, both sides.  His pain in the left foot was remarkable 
in that it started in the left instep region.  It would 
radiate to the toes when he put weight on the toes, such as 
with walking.  He treated his pain with Ibuprofen.  The 
Veteran had been quite remarkable in that he stayed in bed 12 
hours at night and 2 or 3 hours during the daytime.  When he 
did this he had somewhat less pain.  

Physical examination showed 5/5 strength in the right lower 
extremity.  Sensation revealed a numbness to pin, however, 
which was a stocking distribution covering the entire leg 
whereby he had incomplete loss to pin reaction and some 
difficulty in determining dull and sharp, especially on the 
medial side of the right lower extremity.  Vibration was 1+ 
decreased in the right lower extremity.  Touch was accurately 
felt in the feet but a little diminished.  The right lower 
extremity revealed no sign of any paralysis.  His symptoms 
did reveal moderately severe pain radiating from the back 
into the back portion of the right lower extremity down to 
the thigh region.  He also had pain in the right hip, which 
had been present over the last few years.  He felt a board 
like pain in the bottom of his right lower extremity with 
minor atrophy of his foot.  His sensory disturbance was that 
there was a constant numbness.  There was a dull feeling in 
his right foot at all times.  

He did have active muscle movements beneath the knee and his 
right foot did not dangle or drop.  It could be dorsiflexed, 
plantar flexed and abducted.  He could also adduct and evert 
the right foot.  There was no paralysis in the foot except 
for the lack of abduction of the toes on the right side.  The 
Veteran did have partial anesthesia covering the dorsum of 
his foot and toes.  It was incomplete in the loss of pin, and 
the touch was somewhat present, although somewhat diminished 
in the foot like a stocking distribution with an emphasis on 
loss in the medial aspect of the foot and right lower 
extremity.  The Veteran's bedrest was mainly for his low back 
pain.  

Left lower extremity findings showed a 1+ left knee reflex 
and an absent left ankle reflex.  No Babinski signs were 
seen.  He had grade 4 responses in the hip, knee and ankle 
region.  His great toe dorsiflexion was 2, his plantar 
flexion was 2 and he could not abduct any of the toes of the 
left foot.  His sensation revealed a 1+ decrease in 
vibration.  His position sense was 1+ decreased in the left 
great toe.  He had a lot of pin loss in the left lower 
extremity until he could feel a pin response at the high 
level of the thigh, groin and buttock region.  He had more of 
a loss to pin in the lateral aspects of the left foot and 
lower extremity and on the opposite side.  In regard to the 
request for special attention, his left lower extremity 
revealed an incomplete paralysis as shown by partial 
weakness.  His symptoms included pain, which was not only in 
the posterior thigh radiating from the back but also in the 
left instep and left toes, especially when he walked.  Thus, 
there were intermittent pain symptoms in regard to left foot 
pain.  He also had the 2 x 4 type pain in the foot on the 
left side, which was whenever he was vertical.  He had a loss 
of reflexes and some moderate atrophy of the left foot 
compared to the right side.  He had pain that was 
intermittent and was of moderate degree, not excruciating, in 
the left foot region.  Active movement below the knee was 
possible but was limited to less than normal 5 strength in 
the left lower extremity as noted.

The examiner found that the overall disability picture 
included moderate weakness of the left lower extremity, 
especially in the foot where there was marked weakness. The 
Veteran was not totally paralyzed in the foot, however.  His 
coordination was otherwise normal except for the weakness.  
He had repeated pain, which was most difficult in the back 
region.  The best equation for his intervertebral disc 
syndrome was that it had caused a left lumbar radiculopathy 
into the left leg, where he had an overall severe disorder in 
terms of pain in the left foot, as well as weakness in the 
left lower extremity. 

On October 2008 VA orthopedic examination the Veteran 
reported that his back pain radiated left greater than right, 
lower extremity to the toes with numbness and tingling.  The 
numbness and tingling were constant and the pain radiation 
was a couple of days a week.  Treatment was Ibuprofen, a Tens 
unit and exercises.  The Veteran indicated that he was at 
essential bedrest three or four days per episode, maybe six 
days a month total, on his own volition.  As far as his daily 
activities were concerned he could stand for a maximum of a 
half hour at a time and could not bowl, play tennis, dance, 
ride a motorcycle or hike.  He could walk approximately a 
quarter mile at a time.  

Physical examination showed a slight limp on the left, with 
the Veteran complaining of left foot and ankle region pain.  
The Veteran did not have foot drop.  There was no muscle 
spasm and the pelvis was level.  There was tenderness to 
palpation at the right mid buttock but no tenderness 
otherwise.  Deep tendon reflexes were 2/4, manual muscle 
strength testing of the quadriceps was 5/5 on the right and 
4/5 on the left.  The Veteran complained of some decreased 
sensation on light touch at the medial left leg.  Range of 
motion was 42 degrees flexion, 18 degrees extension, 18 
degrees right and left lateral flexion, 20 degrees right 
rotation and 15 degrees left rotation.  The diagnosis was 
lumbosacral spine status post surgery and minimal 
degenerative joint disease.  The examiner commented that the 
Veteran's functional impairment was at least moderately 
severe, with no weakness or fatigability but some 
incoordination and a slight limp to the left.  The Veteran 
did not use his back as far as repeated use was concerned and 
therefore there was no estimate of additional loss of range 
of motion and this was also true of flare-ups since he did 
not specifically say that he had flare-ups.  

An October 2008 X-ray of the lumbar spine demonstrated slight 
bony demineralization.  There was slight anterior wedging of 
L1, minimal marginal spurring at L4 with apparent 
lumbarization of the first sacral segment.

In a May 2009 rating decision, the AMC granted an increased 
(20 percent) rating for the Veteran's left lower extremity 
neuropathy effective October 1, 2008.  In so doing, the AMC 
noted that the October 2008 VA examination had shown 
diminished reflex at the knee, no reflex at the ankle, 
diminished sensation, radiating pain, pain in the instep and 
toes, moderate atrophy of the left foot, diminished strength 
below the knee and moderate weakness of the left lower 
extremity.  The decision also noted that abduction of the 
toes was not found to be possible.  

In a May 2009 memorandum, the Veteran's representative noted 
that the October 2008 VA examination showed grade 4 responses 
in the hip, knee and ankle region and a lot of pin loss in 
the left lower extremity with a diagnosis of an overall 
severe left lumbar radiculopathy.  The representative 
contended that these findings, along with the findings noted 
in the May 2009 rating decision warranted a 40 percent rating 
for the left lower extremity radiculopathy.    

III.  Law And Regulations

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board finds, however, that staged ratings, other 
than those that have already been assigned, are not warranted 
here, as the degree of impairment due to the Veteran's 
claimed disabilities has not varied significantly during the 
appeal period.   

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  

IV.  Analysis

A.  Low Back Disability

The Veteran's service-connected low back disability is 
characterized as discogenic disease and stenosis.  These 
disabilities can be evaluated either under the general 
criteria/formula for rating disabilities of the spine or 
specific criteria pertaining to disc disease (i.e. the 
intervertebral disc syndrome rating criteria).  The general 
criteria for rating disabilities of the spine, along with 
specific criteria for rating intervertebral disc syndrome 
were revised effective September 23, 2002 and September 26, 
2003.  When the regulations concerning entitlement to a 
higher rating change during the course of an appeal, the 
Veteran is entitled to resolution of the claim under the 
criteria that are more advantageous.  VAOPGCPREC 3-00.  The 
old criteria may be applied for the full period of the 
appeal.  Id.  The new rating criteria, however, may only be 
applied to the period of time after their effective date.  
Id.  As the effective date of the Veteran's current rating 
for low back disability (which excludes his separately 
ratable neurological disability of the lower extremities), is 
August 1, 2003, for the entire appeal period, the evaluation 
for the Veteran's low back disability may be considered under 
the criteria that were in effect from September 23, 2002.  
Also, from September 26, 2003, the Veteran's lumbar spine 
disability evaluation may be considered under the new 
criteria.      

Given that the Veteran has already been assigned a 20 percent 
rating for his lumbar spine disability, the focus is on 
criteria that would allow for a rating in excess of 20 
percent.  Under the criteria in effect prior to September 26, 
2003, the Veteran's lumbosacral strain and degenerative disc 
disease might potentially be rated under Code 5285 for 
vertebral fracture, Codes 5286 and 5289 for ankylosis, Code 
5292 for limitation of the lumbar spine, Code 5293 for 
intervertebral disc syndrome, or Code 5295 for lumbosacral 
sprain.  38 C.F.R. § 4.71a (2002).    

Under Code 5292 a 20 percent rating was available for 
moderate limitation of lumbar motion and a 40 percent rating 
was warranted for severe limitation of lumbar motion.  A Note 
to the current General Rating Formula for Diseases and 
Injuries of the Spine provides that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is 0 to 90 degrees, extension is 0 to 30 degrees, left and 
right lateral flexion is 0 to 30 degrees and left and right 
lateral rotation is 0 to 30 degrees.  38 C.F.R. § 4.71a, 
Codes 5235-5243, Note 2 (2008).  Prior to October 1, 2008, 
the Board finds that the Veteran's limitation of motion has 
not been shown to be more than moderate.  When tested in May 
2004, his range of motion was 60 degrees forward flexion, 5 
degrees extension, 10 degrees lateral flexion and 15 degrees 
left lateral flexion and 10 degrees right lateral flexion.  
Even though these findings show severely limited extension, 
given that the Veteran's flexion was essentially 2/3 of 
normal, the Board finds that his overall limitation of motion 
is best described as moderate.  Similarly, when tested in 
October 2008, the Veteran's range of motion was 42 degrees 
forward flexion, 18 degrees extension, 18 degrees left and 
right lateral flexion and 15 degrees left rotation.  As these 
findings are essentially in the range of 1/2 of normal the 
Board finds that they are also best described as moderate.  
However, the October 2008 VA examiner also found that the 
Veteran's functional impairment was "at least moderately 
severe."  Accordingly, factoring in this functional loss, 
the Board finds that from October 1, 2008 the Veteran's 
overall low back disability picture more nearly approximates 
severe pathology equivalent to a 40 percent rating for severe 
limitation of motion under Code 5292.  38 C.F.R. §§ 4.7, 
4.40, 4.45; Deluca v. Brown 8 Vet. App. 202 (1995). 

Code 5293 for rating intervertebral disc syndrome was revised 
effective September 23, 2002 to provide that intervertebral 
disc syndrome could also be evaluated on the total duration 
of incapacitating episodes requiring bedrest prescribed by a 
physician over the past 12 months or on the basis of combined 
orthopedic and neurological manifestations, whichever method 
results in the higher rating.  38 C.F.R. § 4.71a, Code 5293 
(2003).  Although the Veteran has apparently spent a great 
deal of time in bed in order to rest his back, there is no 
evidence of record that the bedrest was prescribed by a 
physician.  Accordingly, there is no basis for the Board to 
assign a rating under Code 5293 for incapacitating episodes.  
In any event, the Veteran is being rated on the basis of 
separate orthopedic and neurological impairment, and the 
ratings for his separate neurological impairment are 
discussed further below.   

Under Code 5295, a 20 percent rating was assigned for 
lumbosacral strain when there is muscle spasm on extreme 
forward bending and loss of lateral spine motion, unilateral, 
in standing position.  A 40 percent rating was available for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Code 
5295.  As listing of the whole spine to the opposite side, 
positive Goldthwaite's sign and abnormal mobility on forced 
motion have not been shown, a rating in excess of 20 percent 
under Code 5295 is not warranted at any time during the 
appeal period.  

The Board has also considered whether a rating in excess of 
20 percent prior to October 1,  2008 or a rating in excess of 
40 percent from October 1,  2008 could be assigned under any 
other applicable codes for rating low back disability.  
However, given that neither ankylosis nor vertebral fracture 
has been shown, a rating under these other Codes is not 
warranted.  See 38 C.F.R. § 4.71a, Codes 5285, 5286 and 5289 
(2002).        

Effective September 26, 2003, revisions in the criteria for 
rating disabilities of the spine essentially provide that the 
Veteran's disc disease can be rated under the General Rating 
Formula for Diseases and Injuries of the Spine or based on 
incapacitating episodes.  38 C.F.R. § 4.71a, Code 5243 
(2009).  As was noted above, incapacitating episodes have not 
been shown, so a rating on this basis is not warranted. 

Under the General Rating Formula, in order for a rating in 
excess of 20 percent (i.e. 40 percent) to be assigned there 
must either be forward flexion of the spine of less than 30 
degrees or favorable ankylosis of the entire thoracolumbar 
spine.  Thus, as neither has been shown, a rating in excess 
of 20 percent under the General Rating Formula is not 
warranted at any time during the rating period. 

Additional factors that could provide a basis for an increase 
have also been considered; however the evidence does not show 
that the Veteran has functional loss beyond that currently 
compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. 
App. 202 (1995).  Notably the November 2005 VA low back 
examiner found that the low back disability did not have more 
than a moderate effect on the Veteran's daily activity and 
did not find any additional limitation of motion on 
repetitive use due to pain, fatigue, weakness or lack of 
endurance.  Such functional impairment is consistent with the 
20 percent rating assigned for low back disability prior to 
October 1, 2008.  Similarly, as noted above, the October 2008 
VA examiner found that the Veteran's functional impairment 
was at least moderately severe, with no weakness or 
fatigability but some incoordination and slight limp to the 
left.  Such impairment is consistent with the 40 percent 
rating now assigned for severe limitation of motion.  

The Board has also considered assignment of a higher rating 
on an extraschedular basis.  The threshold factor for 
extraschedular consideration is a finding on part of the RO 
or the Board that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
the service connected disability at issue are inadequate.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 
38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, 
Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  In the instant 
case, the Board finds that the schedular criteria explained 
above reasonably describe the claimant's disability level and 
symptomatology.  Consequently, as the Veteran's disability 
picture is contemplated by the rating schedule, the assigned 
rating is therefore adequate, and no referral for 
extraschedular consideration is required.  See VAOGCPREC  6-
96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

In summary, after consideration of the pertinent schedular 
and extraschedular criteria, a rating in excess of 20 percent 
is not warranted for the Veteran's low back disability prior 
to October 1, 2008 and a 40 percent (but no higher) rating is 
warranted for the Veteran's low back disability from October 
1, 2008.   

B.  Neuropathy Of The Right And Left Lower Extremities

The Veteran's right and left lower extremity neuropathy has 
been rated under Code 8520, for impairment of the sciatic 
nerve.  38 C.F.R. § 4.124a.  Under this Code a 10 percent 
rating is warranted for mild incomplete paralysis of the 
sciatic nerve, a 20 percent rating for moderate incomplete 
paralysis, a 40 percent rating for moderately severe 
incomplete paralysis, a 60 percent rating for severe 
incomplete paralysis with marked muscle atrophy, and an 80 
percent or complete paralysis.  (The term incomplete 
paralysis indicates a degree of lost or impaired function 
substantially less than complete paralysis whether due to 
varied level of the nerve lesion or to partial regeneration.)  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. (See the Note 
following 38 C.F.R. § 4.124a, Code 8412, setting out this 
definition and explaining that it applies to all peripheral 
nerve injuries).

Prior to October 1, 2008, the evidence of record reasonably 
shows moderate bilateral impairment of the sciatic nerve.  On 
November 2005 VA neurological examination there was some 
reduced hip flexor and calf strength; decreased sensation to 
vibration, pain and light touch; an antalgic gait; and 
burning, nerve dysfunction and neuralgia.  Other findings 
prior to October 1, 2008 show similar symptoms.  Given that 
significant sensory impairment, along with some motor 
impairment in the form of muscle weakness, was found to be 
present, the Board finds that assignment of a 20 percent 
rating for moderate bilateral sciatic nerve impairment is 
warranted prior to October 1,  2008.  A higher 40 percent 
rating for moderately severe impairment is not warranted as 
the Veteran was not found to have any muscle atrophy and his 
overall lower extremity impairment was not described as more 
than moderate in degree.  Additionally, the Board notes that 
although the November 2005 VA examiner indicated that the 
Veteran had bilateral foot drop, which certainly can be 
indicative of more severe pathology, he did not delineate any 
objective manifestations of foot drop (e.g. that the Veteran 
was dragging his feet or having difficulty lifting his feet 
when he walked) to support a finding of any significant foot 
drop.  Also, the later October 2008 VA examination (which was 
more thorough) did not note foot drop in the left foot and 
specifically found that foot drop was absent in the right 
foot.  Accordingly, the Board finds that that if any foot 
drop was actually present in November 2005, it did not result 
in more than moderate sciatic nerve impairment.  

From October 1, 2008, the Board also finds that the Veteran's 
right lower extremity sciatic nerve impairment was no more 
than moderate in degree.  Notably, the October 2008 VA 
examiner did not find any sign of paralysis in the extremity.  
However, there was moderately severe pain, minor atrophy and 
constant numbness of the foot, a lack of abduction of the 
toes and partial anesthesia of the foot and toes.  Thus, even 
though the October 2008 examiner did not find any signs of 
paralysis, the Veteran's symptoms most closely approximate 
moderate impairment of the sciatic nerve under Code 8520, 
warranting a 20 percent rating.  A higher 40 percent rating 
is not warranted as moderately severe impairment is not 
shown.  In this regard the Board notes that the Veteran's 
right lower extremity impairment has been found to be 
primarily sensory in nature, with 5/5 strength in the 
extremity on October 2008 examination, and the only atrophy 
noted was minor and was limited to the foot. 

Regarding the left lower extremity from October 1, 2008, the 
Board notes that, along with sensory impairment and pain 
throughout the extremity, the October 2008 examiner found 
that the Veteran had incomplete paralysis as shown by partial 
weakness.  He had a loss of reflexes and some moderate 
atrophy of the left foot as compared to the right and he 
could not abduct any of the toes of the left foot.  The 
examiner found that the overall disability picture included 
moderate weakness of the left lower extremity, especially the 
foot where there was marked weakness.  The Veteran also had 
overall severe disorder in terms of pain in the left foot.  
Given this symptomatology, the Board finds that the Veteran's 
overall level of left lower extremity impairment is best 
described as moderately severe to reflect the overall 
moderate weakness with pain in the left lower extremity, the 
severe pain in the left foot and the inability to abduct the 
toes of the left foot.  Consequently, assignment of a 40 
percent rating from October 1, 2008 is warranted.  A higher 
60 percent rating is not warranted as overall severe 
incomplete paralysis of the extremity with marked muscle 
atrophy is not shown.  Notably, the October 2008 examiner 
specifically found only moderate atrophy limited to the left 
foot.  Consequently, in the absence of marked muscle atrophy 
the Board does not have a basis for assigning a higher 60 
percent rating.  

Additional factors that could provide a basis for an increase 
have also been considered; however the evidence does not show 
that the Veteran has functional loss beyond that currently 
compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. 
App. 202 (1995).  Notably the November 2005 VA examiner did 
not find that the Veteran's lower extremity impairment had 
anything more than a moderate effect on his daily activities 
and nor is there any other evidence of record prior to 
October 1, 2008 indicative of more than moderate functional 
impairment.  Similarly, from October 1, 2008 functional loss 
in the right lower extremity beyond the moderate level was 
not shown and functional loss in the left lower extremity 
beyond the moderately severe level was also not shown.

The Board has also considered assignment of higher ratings on 
an extraschedular basis.  The threshold factor for 
extraschedular consideration is a finding on part of the RO 
or the Board that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
the service connected disability at issue are inadequate.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 
38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, 
Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  In the instant 
case, the Board finds that the schedular criteria explained 
above reasonably describe the claimant's disability level and 
symptomatology.  Consequently, the Veteran's disability 
picture is contemplated by the rating schedule, the assigned 
ratings are therefore adequate, and no referral for 
extraschedular consideration is required.  See VAOGCPREC  6-
96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

In summary, after consideration of the pertinent schedular 
and extraschedular criteria, a 20 percent (but no higher) 
rating is warranted for the right lower extremity neuropathy 
for the entire rating period.  Prior to October 1, 2008, a 20 
percent (but no higher) rating is also warranted for the 
Veteran's left lower extremity neuropathy.  From October 1, 
2008 a 40 percent (but no higher) rating is warranted for the 
Veteran's left lower extremity neuropathy.  

Additional Considerations

As noted earlier herein, the November 2005 VA neurological 
examiner found that the Veteran's nerve impairment had no 
more than a mild effect on the Veteran's ability to complete 
chores (including shopping) and recreational activities.  The 
November 2005 VA orthopedic examiner determined that the 
Veteran's low back disability had no more than a moderate 
effect on the Veteran's ability to complete chores (including 
shopping), exercises, and recreational activities.  

More recently, the October 2008 VA neurological examiner 
found that the Veteran's coordination was otherwise normal 
except for weakness.  Although the October 2008 VA orthopedic 
examiner concluded that the Veteran's functional impairment 
was at least moderately severe, the examiner also found only 
some incoordination and a slight limp on the left but no 
weakness or fatigability.  

Based on this evidentiary posture, the Board concludes that 
consideration of the issue of entitlement to a total 
disability rating based on individual unemployability is not 
appropriate.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

Prior to October 1, 2008, entitlement to a rating in excess 
of 20 percent for lumbar spine disability due to discogenic 
disease and spinal stenosis, status post laminectomy, is 
denied.

From October 1, 2008, entitlement to a 40 percent (but no 
higher) rating for lumbar spine disability due to discogenic 
disease and spinal stenosis, status post laminectomy, is 
granted, subject to the regulations governing the award of 
monetary benefits.  

Entitlement to a 20 percent (but no higher) rating for 
neuropathy of the right lower extremity due to discogenic 
disease and spinal stenosis of the lumbar spine, status post 
laminectomy, is granted, subject to the regulations governing 
the award of monetary benefits.  

Prior to October 1, 2008, entitlement to a 20 percent (but no 
higher) rating for neuropathy of the left lower extremity due 
to discogenic disease and spinal stenosis of the lumbar 
spine, status post laminectomy, is granted, subject to the 
regulations governing the award of monetary benefits.  






(CONTINUED ON NEXT PAGE)
From October 1, 2008, entitlement to a 40 percent but no 
higher rating for neuropathy of the left lower extremity due 
to discogenic disease and spinal stenosis of the lumbar 
spine, status post laminectomy, is granted, subject to the 
regulations governing the award of monetary benefits.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


